 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    ISMAEL L. PADILLA,                                 Case No. 1:18-cv-01427-JDP
11                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         DENYING MOTION TO PROCEED IN
12            v.                                         FORMA PAUPERIS AND REQUIRING
                                                         PAYMENT OF FILING FEE IN FULL
13    DAVIS, et al.,                                     WITHIN TWENTY-ONE DAYS
14                       Defendant.                      ECF No. 4
15                                                       OBJECTIONS DUE WITHIN 14 DAYS
16                                                       ORDER TO ASSIGN CASE TO DISTRICT
                                                         JUDGE
17

18

19          Plaintiff Ismael L. Padilla is a state prisoner proceeding without counsel in this civil rights
20   action brought under 42 U.S.C. § 1983. On October 15, 2018, plaintiff filed an application to
21   proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 4.
22          The Prison Litigation Reform Act provides that “[i]n no event shall a prisoner bring a civil
23   action . . . under this section if the prisoner has, on 3 or more occasions, while incarcerated or
24   detained in any facility, brought an action or appeal in a court of the United States that was
25   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
26   may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
27   U.S.C. § 1915(g). Plaintiff has had three or more actions dismissed as frivolous, as malicious, or
28
                                                        1
 1   for failing to state a claim upon which relief maybe granted.1 Plaintiff has been informed in prior

 2   cases that he is subject to § 1915(g).2

 3           Plaintiff has not satisfied the imminent danger exception to § 1915(g). See Andrews v.

 4   Cervantes, 493 F.3d 1047, 1053-55 (9th Cir. 2007). Though plaintiff’s complaint is difficult to

 5   decipher, it states that the “mailroom supervisor, name unknown, . . . assaulted and attempted to

 6   murder” plaintiff. ECF No. 1, at 2. Plaintiff does not elaborate on these allegations, failing to

 7   provide any context or factual support that would make them credible. But even if an assault or

 8   murder attempt occurred, plaintiff’s allegation is only about the past; he does not allege that he is

 9   currently at risk.

10           Accordingly, plaintiff’s in forma pauperis application should be denied, and he should

11   pay the filing fee in full, since he has accrued three or more strikes and was not under imminent

12   danger of serious physical harm at the time this action was initiated. See 28 U.S.C. § 1915(g).

13           Order

14           The clerk of court is directed to assign this case to a district judge who will review the

15   findings and recommendations.

16           Findings and Recommendation

17           Based on the foregoing, it is HEREBY RECOMMENDED that:

18           1. plaintiff’s in forma pauperis application, ECF No. 4, be DENIED;

19           2. plaintiff be required to pay the $400 filing fee in full within twenty-one days of adoption

20               of these findings and recommendations; and
21           3. if plaintiff fails to pay the $400 filing fee in full within twenty-one days of adoption of

22               these findings and recommendations, all pending motions be terminated and this action

23               be dismissed without prejudice.

24           The undersigned submits the findings and recommendations to a district judge under 28

25
     1
26     The cases include Padilla v. Pride-Richardson, 533 F. App’x 442 (5th Cir. 2013); Padilla v.
     Watkins, 491 F. App’x 484 (5th Cir. 2012); Padilla v. Jenkins, No. 3:11-cv-3509-M-BH, 2012 WL
27   1161643 (N.D. Tex. Mar. 7, 2012), findings and recommendations adopted, 2012 WL 1174835
     (N.D. Tex. Apr. 9, 2012).
28   2
       See Padilla v. Pride-Richardson, 533 F. App’x 442 (5th Cir. 2013).
                                                      2
 1   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District

 2   Court, Eastern District of California. Within fourteen days of the service of the findings and

 3   recommendations, plaintiff may file written objections to the findings and recommendations with

 4   the court and serve a copy on all parties. That document should be captioned “Objections to

 5   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

 6   and recommendations under 28 U.S.C. § 636(b)(1)(C). Plaintiff’s failure to file objections within

 7   the specified time may result in the waiver of rights on appeal. See Wilkerson v. Wheeler, 772

 8   F.3d 834, 839 (9th Cir. 2014).

 9
     IT IS SO ORDERED.
10

11
     Dated:    October 24, 2018
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
